Citation Nr: 1622018	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to service-connected vertebral fracture with degenerative disc disease, status post laminectomy and fusion of the thoracolumbar spine.

3.  Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to service-connected vertebral fracture with degenerative disc disease, status post laminectomy and fusion of the thoracolumbar spine.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected vertebral fracture with degenerative disc disease, status post laminectomy and fusion of the thoracolumbar spine prior to April 25, 2013, and in excess of 20 percent thereafter.

8.  Entitlement to an initial compensable disability rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1989 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction currently resides at the RO in Columbia, South Carolina.

In February 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 
    
The issues of entitlement to service connection for left elbow, right knee, and left knee disabilities and sciatica of the right and left lower extremities as well as entitlement to increased disability ratings for a lumbar spine disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's diagnosed erectile dysfunction is at least as likely as not due to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for erectile dysfunction.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issue on appeal will then be analyzed and a decision rendered.   


The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   As discussed below, there is sufficient evidence of record to grant the Veteran's claim of entitlement to service connection for erectile dysfunction.  Therefore any error in complying with the notice or assistance requirements with respect to the claim is moot.  

Service  connection for erectile dysfunction

The Veteran seeks entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.  Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

With respect to a current disability, the competent medical evidence of record indicates a diagnosis of erectile dysfunction.  See, e.g., an April 2013 VA examination report.  Additionally, the Veteran is service-connected for diabetes mellitus, type II.

Turning to the nexus requirement, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed erectile dysfunction is at least as likely as not due to his service-connected diabetes mellitus.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's erectile dysfunction in the form of a December 2013 VA examination report.  Specifically, after examination of the Veteran and consideration of his history of diabetes mellitus and symptoms associated therewith, the VA examiner opined that it is at least as likely as not that the Veteran's erectile dysfunction is due to the diabetes mellitus.  

The Board finds that the December 2013 VA examination report was based upon a thorough examination of the Veteran as well as analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board further notes that I.I., M.D., a private physician who has treated the Veteran for his erectile dysfunction, appeared to indicate in a May 2016 treatment record that the Veteran's erectile dysfunction is associated with his diabetes mellitus.  

Although an April 2008 service treatment record notes an examiner's finding that the Veteran's erectile dysfunction is "not likely secondary to diabetes," it is unclear as to whether this examiner provided a thorough examination of the Veteran with respect to his erectile dysfunction and diabetes and whether he considered the Veteran's medical history.  On the contrary, the reports by the December 2013 VA examiner and Dr. I.I. were based on thorough examination of the Veteran's erectile dysfunction and diabetes specifically and his history of such was considered.  Therefore, the Board finds the April 2008 service treatment record noting the Veteran's erectile dysfunction as not likely related to his diabetes to be of no probative value.  The Board also notes that there is no other medical opinion which indicates that the Veteran's current erectile dysfunction is not due to his diabetes mellitus. 
 
Accordingly, there is a competent and credible basis to conclude that the Veteran's current erectile dysfunction is proximately due to his service-connected diabetes mellitus, type II, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b) (2015); 38 C.F.R. § 3.102 (2015).  Therefore, service connection for erectile dysfunction, as secondary to the Veteran's service-connected diabetes mellitus, type II, is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.310.

ORDER

Entitlement to service connection for erectile dysfunction is granted.

REMAND

With regard to the Veteran's claim of entitlement to an increased disability rating for his lumbar spine disability, he was last afforded a VA examination for this disability in April 2013.  Since the VA examination, the Veteran has indicated that the disability has increased in severity.  Specifically, at the February 2016 Board hearing, the Veteran reported that he has constant pain with pain as severe as a 9 out of 10.  Further, he testified that his wife sometimes has to help him get out of bed and put on his shoes.  Indeed, he testified that he would not attempt to put on his own shoes.  He is also unable to stand for long periods of time and has back spasms.  Notably, at the April 2013 VA examination, the Veteran reported that he has a chronic dull pain with only occasional sharp pain.  Also, the VA examiner did not record muscle spasms.  Further, the examiner reported that the Veteran was able to remove his shoes without signs of pain.  Based on the credible report of worsening symptoms at the February 2016 Board hearing, the Board finds that a contemporaneous VA examination would be of probative value to ascertain the current severity of the Veteran's lumbar spine disability.  

Additionally, with regard to the Veteran's claims of entitlement to service connection for sciatica of the right and left lower extremities, he contends that these disabilities are related to his active service or alternatively secondary to his lumbar spine disability.  A review of his service treatment records reveals that in October 2004, he complained of lower back pain with radiating pain down his left buttock and hip area when standing or walking as well as tingling in the legs when sitting or standing for a length of time.  Further, in February 2005, he complained of chronic low back pain with peripheral symptoms to the left lower extremity, although no obvious neurological deficit was found on physical examination.  Also, in January 2007, he complained of numbness in his lower extremities and was assessed with lumbosacral spine spondylosis with bilateral sciatica.  However, an EMG test conducted at that time revealed a normal electrodiagnostic study.  The remainder of the Veteran's service treatment records are absent neurological complaints of the lower extremities.

The Board notes that the Veteran has been afforded VA examinations for his claimed sciatica of the right and left lower extremities in September 2008 and April 2013.  Notably, neither VA examiner diagnosed the Veteran with sciatica of the right or left lower extremities.  

The Board notes that typically, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  However, the April 2013 VA examiner noted bilateral mild incomplete paralysis of the right and left sciatic nerve and decreased sensation in the thigh/knee, lower leg/ankle, and foot/toes.  She did not provide an opinion as to whether the Veteran's sciatic nerve impairment and decreased sensation is related to his active service or secondary to his lumbar spine disability.  Moreover, the Veteran indicated at the February 2016 Board hearing that he has experienced frequent numbness in his lower extremities due to the lumbar spine disability.  The Board has no reason to doubt the Veteran's credibility as to worsening of his symptoms.  Therefore, as the Veteran has credibly testified to a worsening of neurological symptoms and as the current medical evidence is unclear as to whether he has a disability manifested by sciatica of the right or left lower extremity, the Board finds that his sciatica of the right and left lower extremity claims should also be remanded for a VA examination to determine whether he has these disabilities, and if so, whether they are related to his active service or alternatively secondary to his lumbar spine disability.

With respect to the Veteran's claim of entitlement to an increased disability rating for hypertension, he was last afforded a VA examination for this disability in April 2013.  Since the VA examination, the Veteran has indicated that the disability has increased in severity.  In particular, at the February 2016 Board hearing, the Veteran reported that he takes his blood pressure every day, and he has diastolic readings that are in the 90s.  Notably, at the April 2013 VA examination, the highest recorded diastolic blood pressure reading taken during the examination was 84.  Also, the Veteran reported at the February 2016 Board hearing that he takes 12.5 mg of Carvedilol twice a day for treatment of his blood pressure.  The April 2013 VA examination only notes the use of lisinopril for treatment, but does not document the frequency of use.  In light of the foregoing, which indicates a worsening of hypertension symptoms, the Board finds that a contemporaneous VA examination would be of probative value to ascertain the current severity of the Veteran's hypertension.  See Snuffer and Littke, both supra.

With regard to the Veteran's claims of entitlement to service connection for right and left knee disabilities, he contends that these disabilities are related to his active service, in particular from performing his duties as a C-130 crew chief which involved lifting and pushing heavy objects.  The Board notes that a service treatment record dated November 1995 notes an assessment of status post left knee posttraumatic synovitis.  Moreover, in June 1995, he was noted to have right knee traumatic synovitis, and in November 1999, he complained of right knee pain for the past 2 weeks.  Also, a January 2007 treatment record documents an assessment of mild chronic arthropathy of the left patella-femoral joint in 2006.  Further, an April 2008 treatment record notes an assessment of patellar tendonitis.  

As to a current right or left knee disability, the Board observes that the Veteran has been afforded VA examinations in September 2008 and April 2013.  Although the Veteran complained of symptoms associated with his knees which included pain, the VA examiners declined to diagnose the Veteran with a right or left knee disability following examination.  The Board further notes that the remainder of the medical evidence of record is absent a right or left knee disability.  

As discussed above, the Board notes that typically, in the absence of proof of present disability there can be no valid claim.  However, at the February 2016 Board hearing, the Veteran indicated that his right and left knee symptoms have worsened since the April 2013 VA examination.  Specifically, he testified that his left knee will give out on him, and that this sometimes also happens with his right knee.  Notably, he did not report that his knees gave out on him at the April 2013 VA examination.  Also, the VA examiner did not address the Veteran's previous diagnoses of right and left knee synovitis and arthropathy.  Indeed, the claims folder was unavailable during the April 2013 VA examination, and the September 2008 VA examiner did not indicate whether the claims folder was available and reviewed.  In light of these ambiguities, the Board finds that the Veteran should be provided another VA examination in order to determine whether he has a current right and/or left knee disability, and if so, whether the disability or disabilities is/are related to his active service.  

With respect to the Veteran's claim of entitlement to service connection for a left elbow disability, he contends that this disability is related to his active service, in particular from injuring his elbow from accidentally falling on it when attempting to load cargo.  Pertinently, a service treatment record dated April 1999 notes treatment for left elbow pain from the Veteran's reported fall.      

As to a current left elbow disability, the Board observes that the Veteran was provided a VA examination in September 2008.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with a left elbow disability.  The Board further notes that the remainder of the medical evidence of record is absent a left elbow disability.  However, a private treatment record dated February 2016 from Dr. I.I. documents the Veteran's complaints of chronic left elbow pain.  Although a diagnosis of a left elbow disability was not rendered at that time, the Board finds that the Veteran should be provided another VA examination to determine the etiology of his claimed left elbow disability as the medical evidence indicates a worsening of the claimed disability since the September 2008 VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination(s) to assess the current severity of the Veteran's service-connected vertebral fracture with degenerative disc disease, status post laminectomy and fusion of the thoracolumbar spine as well as the etiology of his claimed sciatica of the right and left lower extremities.  The electronic claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

In addition, the examiner must provide an opinion as to the following:

a. Identify whether the Veteran has a disability manifested by sciatica of the right lower extremity.  If the examiner determines that the Veteran does not have such disability, he/she must address the findings of mild incomplete paralysis of the right sciatic nerve in the April 2013 VA examination report.

b. If the Veteran has a disability manifested by sciatica of the right and/or left lower extremity, whether it is at least as likely as not (50 percent probability or more) that it had its onset in service, or is otherwise etiologically related to his period of active duty service, to include his report of radiating pain in his lower extremities in October 2004 and January 2007.  

c. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's sciatica of the right and/or left lower extremity is caused by his service-connected lumbar spine disability.

d. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's sciatica of the right and/or left lower extremity is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected lumbar spine disability.  If the examiner finds that the sciatica of the lower extremity is aggravated by the service-connected lumbar spine disability, then he/she should quantify the degree of aggravation, if possible.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Schedule the Veteran for a VA examination by an appropriate physician who can effectively determine the current nature and severity of the Veteran's hypertension.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.  The examiner should address the Veteran's use of medication over the years and his report that his blood pressure continues to be elevated.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3. Schedule the Veteran for a VA examination(s) by an appropriately qualified examiner to determine the nature and likely etiology of his claimed right and left knee disabilities. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the review and the examination, the examiner should respond to the following:

a. Whether the Veteran has a current right knee disability.  In identifying whether the Veteran has a current right knee disability, the examiner should address the in-service findings of right knee traumatic synovitis in June 1995 and patellar tendonitis in April 2008.
 
b. If the Veteran has a right knee disability, whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed right knee disability had its onset in service, or is otherwise etiologically related to his period of active duty service, to include his credible report of wear and tear on his knee from performing his duties as a C-130 crew chief as well as treatment for right knee traumatic synovitis in June 1995 and right knee pain in November 1999 as well as treatment for patellar tendonitis in April 2008. 

c. Whether the Veteran has a current left knee disability.  In identifying whether the Veteran has a current left knee disability, the examiner should address the in-service findings of status post left knee posttraumatic synovitis in November 1995, mild chronic arthropathy of the left patella-femoral joint in January 2007, and assessment of patellar tendonitis in April 2008.  
 
d. If the Veteran has a left knee disability, whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed left knee disability had its onset in service, or is otherwise etiologically related to his period of active duty service, to include his credible report of wear and tear on his knee from performing his duties as a C-130 crew chief as well as treatment for status post left knee posttraumatic synovitis in November 1995, mild chronic arthropathy of the left patella-femoral joint in January 2007, and assessment of patellar tendonitis in April 2008.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Schedule the Veteran for a VA examination(s) by an appropriately qualified examiner to determine the nature and likely etiology of his claimed left elbow disability. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the review and the examination, the examiner should respond to the following:

a. Whether the Veteran has a current left elbow disability.  
 
b. If the Veteran has a left elbow disability, whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed left elbow disability had its onset in service, or is otherwise etiologically related to his period of active duty service, to include his credible report of injuring his left elbow from falling while attempting to load cargo and treatment for such in April 1999.    

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


